   8:20-cr-00050-JFB-SMB Doc # 30 Filed: 07/29/21 Page 1 of 1 - Page ID # 42




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:20CR50
                                             )
      vs.                                    )
                                             )
JURRELL T. PARKER,                           )                  ORDER
                                             )
                    Defendant.               )


        This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [29]. Counsel needs time to review the materials with her client and potentially
conduct her own investigation before deciding whether to have a trial or accept the offered
plea agreement and due to COVID restrictions and difficulty with explaining all issues with
defendant, counsel needs additional time to accomplish these tasks. For good cause
shown,

      IT IS ORDERED that the Motion to Continue Trial [29] is granted, as follows:

      1. The jury trial now set for August 10, 2021, is continued to November 30, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and November 30, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: July 29, 2021.

                                         BY THE COURT:


                                         s/ Joseph F. Bataillon
                                         Senior United States District Judge
